DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of new grounds of rejection.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the two pixels in each of the plurality of pixel groups" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 claims that the first pixel groups include two pixels, a third pixel and a fourth pixel.  Therefore, while antecedent basis is present for “the two pixels”, “the third pixel” and “the fourth pixel” in  each of the “the first pixel groups” antecedent basis is not present for "the two pixels in each of the plurality of pixel groups" as claimed in claim 4.
Claim 5 recites the limitation "the two pixels corresponding to each pixel group of the plurality of second pixels groups" in lines 5 and 6 and in lines 14-16.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 claims that the first pixel groups include two pixels, a third pixel and a fourth pixel.  Therefore, while antecedent basis is present for “the two pixels”, “the third pixel” and “the fourth pixel” in  each of the “the first pixel groups” antecedent basis is not present for "the two pixels corresponding to each pixel group of the plurality of second pixels groups" as currently claimed.
Claim 6 recites the limitation "the two pixels corresponding to each pixel group of the plurality of second pixel groups is in a second direction” and “the two pixels corresponding to each pixel group of the plurality of third pixel groups is in a third direction " in lines 6-9 and in lines 18-24.  There is insufficient antecedent basis for these limitations in the claim. Claim 1 claims that the first pixel groups include two pixels, a third pixel and a fourth pixel.  Therefore, while antecedent basis is present for “the two pixels”, “the third pixel” and “the fourth pixel” in  each of the “the first pixel groups” antecedent basis is not present for "the two pixels corresponding to each pixel group of the plurality of second pixels groups" and "the two pixels corresponding to each pixel group of the plurality of second pixels groups" as currently claimed.
Claim 7 recites the limitation "the two pixels corresponding to each pixel group of the plurality of first pixel groups, the plurality of second pixel groups, and the plurality of third pixel groups” and “each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of first pixel groups, the plurality of second pixel groups, and the plurality of third pixel groups" in lines 4-9, and the limitations “each of the two pixels corresponding to each pixel group of the plurality of second pixel groups”, “the third pixel and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups” “each of the two pixels corresponding to each pixel group of the plurality of third pixel groups”, “the third pixel and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups” in lines 12-26.  There is insufficient antecedent basis for these limitations in the claim.  Claim 1 claims that the first pixel groups include two pixels, a third pixel and a fourth pixel.  Therefore, while antecedent basis is present for “the two pixels”, “the third pixel” and “the fourth pixel” in  each of the “the first pixel groups” antecedent basis is not present for "the two pixels corresponding to each pixel group of the plurality of first pixel groups, the plurality of second pixel groups, and the plurality of third pixel groups”, “each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of first pixel groups, the plurality of second pixel groups, and the plurality of third pixel groups",  “each of the two pixels corresponding to each pixel group of the plurality of second pixel groups”, “the third pixel and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups”, “each of the two pixels corresponding to each pixel group of the plurality of third pixel groups” and  “the third pixel and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups” as currently claimed.
Claim 8 recites the limitations "each of the two pixels, the third pixel, and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups is in a first direction, each of the two pixels, the third pixel, and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups is in a second direction" and “the two pixels corresponding to each pixel group of the plurality of second pixel groups” and “the third pixel and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups” “the two pixels corresponding to each pixel group of the plurality of third pixel groups” and “the third pixel and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups” in lines 4-7 and 10-24.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 claims that the first pixel groups include two pixels, a third pixel and a fourth pixel.  Therefore, while antecedent basis is present for “the two pixels”, “the third pixel” and “the fourth pixel” in  each of the “the first pixel groups” antecedent basis is not present for "each of the two pixels, the third pixel, and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups is in a first direction”, “each of the two pixels, the third pixel, and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups is in a second direction" and “the two pixels corresponding to each pixel group of the plurality of second pixel groups” and “the third pixel and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups” “the two pixels corresponding to each pixel group of the plurality of third pixel groups” and “the third pixel and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups” as currently claimed.
Claim 9 recites the limitation "the two pixels, the third pixel and the fourth pixel corresponding to the specific pixel group" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 claims that the first pixel groups include two pixels, a third pixel and a fourth pixel.  Therefore, while antecedent basis is present for “the two pixels”, “the third pixel” and “the fourth pixel” in  each of the “the first pixel groups” antecedent basis is not present for "the two pixels, the third pixel and the fourth pixel corresponding to the specific pixel group" as currently claimed.
Claim 10 recites the limitation "the two pixels, the third pixel and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups" in lines 5-7.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 claims that the first pixel groups include two pixels, a third pixel and a fourth pixel.  Therefore, while antecedent basis is present for “the two pixels”, “the third pixel” and “the fourth pixel” in  each of the “the first pixel groups” antecedent basis is not present for "the two pixels, the third pixel and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups" as currently claimed.
Claim 12 recites the limitation "the two pixels corresponding to each pixel group of the plurality of second pixel groups" in lines 8 and 9 and in lines 19-21.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 claims that the first pixel groups include two pixels, a third pixel and a fourth pixel.  Therefore, while antecedent basis is present for “the two pixels”, “the third pixel” and “the fourth pixel” in  each of the “the first pixel groups” antecedent basis is not present for "the two pixels corresponding to each pixel group of the plurality of second pixel groups" as currently claimed.
Claim 13 recites the limitation " the two pixels corresponding to each pixel group of the plurality of second pixel groups " in lines 8 and 9 and in lines 19-21.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 claims that the first pixel groups include two pixels, a third pixel and a fourth pixel.  Therefore, while antecedent basis is present for “the two pixels”, “the third pixel” and “the fourth pixel” in  each of the “the first pixel groups” antecedent basis is not present for "the two pixels corresponding to each pixel group of the plurality of second pixel groups" as currently claimed.
Claim 14 recites the limitation "the two pixels corresponding to each pixel group of the plurality of second pixel groups" in lines 11-12 and 24-25 and “the two pixels corresponding to each pixel group of the plurality of third pixel groups” in lines 14-15 and 28-29.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 claims that the first pixel groups include two pixels, a third pixel and a fourth pixel.  Therefore, while antecedent basis is present for “the two pixels”, “the third pixel” and “the fourth pixel” in  each of the “the first pixel groups” antecedent basis is not present for "the two pixels corresponding to each pixel group of the plurality of second pixel groups" and “the two pixels corresponding to each pixel group of the plurality of third pixel groups” as currently claimed.
Claim 15 recites the limitation "the two pixels corresponding to each pixel group of the plurality of first pixel groups, the plurality of second pixel groups, and the plurality of third pixel groups”, “the third pixel and the fourth pixel corresponding to each pixel group of the plurality of first pixel groups, the plurality of second pixel groups, and the plurality of third pixel groups" in lines 10-15 and “the two pixels corresponding to each pixel group of the plurality of second pixel groups”, “the two pixels corresponding to each pixel group of the plurality of third pixel groups”, “the exposure time of each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups” and “the exposure time of each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups” in lines 18-34.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 claims that the first pixel groups include two pixels, a third pixel and a fourth pixel.  Therefore, while antecedent basis is present for “the two pixels”, “the third pixel” and “the fourth pixel” in  each of the “the first pixel groups” antecedent basis is not present for "the two pixels corresponding to each pixel group of the plurality of first pixel groups, the plurality of second pixel groups, and the plurality of third pixel groups”, “the third pixel and the fourth pixel corresponding to each pixel group of the plurality of first pixel groups, the plurality of second pixel groups, and the plurality of third pixel groups", “the two pixels corresponding to each pixel group of the plurality of second pixel groups”, “the two pixels corresponding to each pixel group of the plurality of third pixel groups”, “the exposure time of each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups” and “the exposure time of each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups” as currently claimed.
Claim 16 recites the limitation "the two pixels, the third pixel, and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups”, “the two pixels, the third pixel, and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups" in lines 10-13 and “the two pixels corresponding to each pixel group of the plurality of second pixel groups”, “the third pixel and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups”, “the two pixels corresponding to each pixel group of the plurality of third pixel groups” and “the third pixel and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups” in lines 16-30.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 claims that the first pixel groups include two pixels, a third pixel and a fourth pixel.  Therefore, while antecedent basis is present for “the two pixels”, “the third pixel” and “the fourth pixel” in  each of the “the first pixel groups” antecedent basis is not present for "the two pixels, the third pixel, and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups”, “the two pixels, the third pixel, and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups", “the two pixels corresponding to each pixel group of the plurality of second pixel groups”, “the third pixel and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups”, “the two pixels corresponding to each pixel group of the plurality of third pixel groups” and “the third pixel and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups” as currently claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (United States Patent Application Publication 2019/0342511) in view of Fettig et al. (United States Patent Application Publication 2016/0286108), hereinafter referenced as Fettig.
Regarding claim 1, Zhao discloses an imaging apparatus, comprising: a plurality of pixels each including a photoelectric conversion element (figure 2 exhibits a pixel array wherein each pixel includes a photoelectric conversion element as disclosed at paragraph 27), wherein the plurality of pixels is in a matrix on a light-receiving surface, the plurality of pixels corresponds to a plurality of pixel groups (figure 1 exhibits wherein the pixels are arranged in pixel units 311 as disclosed at paragraph 27), each pixel group of the plurality of pixel groups includes pixels in two rows x two columns (figure 2 exhibits wherein each pixel group has 4 pixels in a 2x2 array), and the plurality of pixel groups includes a plurality of first pixel groups (figure 4 exhibits a plurality of first pixel groups of green pixels which are in rows with red pixel groups as shown in the annotated figure below); a plurality of light-receiving lenses (figure 2 exhibits a plurality of lenses, not labeled), and a control section configured to control an exposure time associated with each of the plurality of pixels (figure 15 exhibits processor 60 which controls the exposure times for the pixels as disclosed at paragraph 74), wherein the exposure time for two pixels of each pixel group of the plurality of first pixel groups is same (figure 4 exhibits wherein two pixels in each pixels group have a medium exposure M as disclosed at paragraph 28), the exposure time is short for a third pixel corresponding to each pixel group of the plurality of first pixel groups (figure 4 exhibits wherein each pixel groups includes a short exposure pixel as disclosed at paragraph 28), Page 2 of 24Application No. 17/429,765Reply to Office Action of March 25, 2022the exposure time is long for a fourth pixel corresponding to each pixel group of the plurality of first pixel groups (figure 4 exhibits wherein each pixel groups includes a long exposure pixel as disclosed at paragraph 28), and in each pixel group of the plurality of first pixel groups, the exposure time of the two pixels is different from the exposure time corresponding to each of the third pixel and the fourth pixel (paragraph 28 teaches that the exposure time for the medium exposure pixels is different from the short and long exposure times).  However, Zhao fails to disclose wherein each of the plurality of light- receiving lenses is associated with a corresponding pixel group of the plurality of pixel groups.

    PNG
    media_image1.png
    357
    399
    media_image1.png
    Greyscale

Fettig is a similar or analogous system to the claimed invention as evidenced Fettig teaches an image sensor wherein the motivation of gathering phase data in addition to HDR data would have prompted a predictable variation of Zhao by applying Fettig’s known principal of providing a single microlens for each 2x2 pixel group (figure 7 exhibits wherein each 2x2 pixel group is covered by a single microlens as disclosed at paragraph 64).
In view of the motivations such as gathering phase data in addition to HDR data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Zhao in view of Fettig discloses everything claimed as applied above (see claim 1), in addition, Zhao discloses a plurality of color filters in a Bayer arrangement, wherein each of the plurality of color filters is associated with a corresponding pixel group of the plurality of pixel groups (figure 4 exhibits wherein each pixel group has 4 pixels of the same color).
Regarding claim 4, Zhao in view of Fettig discloses everything claimed as applied above (see claim 1), in addition, Zhao discloses wherein the two pixels in each of the plurality of pixel groups is in one of a right upward direction, a right downward direction, a horizontal direction, or a vertical direction on the light-receiving surface (figure 4 shows that the two pixels with the medium exposure time M are in a right upward direction).
Regarding claim 6, Zhao in view of Fettig discloses everything claimed as applied above (see claim 2), in addition, Zhao discloses wherein the plurality of pixel groups further includes a plurality of second pixel groups and a plurality of third pixel groups (see annotated figure 4 below), the control section is further configured to control the exposure time associated with each pixel of the plurality of pixels (figure 15 exhibits processor 60 which controls the exposure times for the pixels as disclosed at paragraph 74), the two pixels corresponding to each pixel group of the plurality of first pixel groups is in a first direction (figure 4 exhibits wherein the two medium pixels are arrayed in a right upward direction).  However, Zhao fails to disclose, the two pixels corresponding to each pixel group of the plurality of second pixel groups is in a second direction, the two pixels corresponding to each pixel group of the plurality of third pixel groups is in a third direction, and wherein the exposure time of the two pixels corresponding to each pixel group of the plurality of first pixel groups is same, Page 5 of 24Application No. 17/429,765Reply to Office Action of March 25, 2022the exposure time of the two corresponding to each pixel group of the plurality of second pixel groups is same, and the exposure time of the two pixels corresponding to each pixel group of the plurality of third pixel groups is same.

    PNG
    media_image2.png
    357
    405
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    346
    439
    media_image3.png
    Greyscale

Fettig is a similar or analogous system to the claimed invention as evidenced Fettig teaches an image sensor wherein the motivation of gathering phase data in addition to HDR data would have prompted a predictable variation of Zhao by applying Fettig’s known principal of having a first set of pixels groups with different exposure times within each pixel group and a second set of pixel groups with the same exposure time for all four pixels within the group (figure 15, see above, exhibits wherein pixel groups within group 83 have different exposure times and pixel groups within group 84 have the same exposure time for each pixel as disclosed at paragraph 82).  When applying this known technique to Zhao, it would have been obvious to a person having ordinary skill in the art to set the exposure times for each pixel within the second and third pixel groups to be the same such that the combination teaches the two pixels corresponding to each pixel group of the plurality of second pixel groups is in a second direction (the two pixels in the modified second pixel group are interpreted as being in positions P1 and P2 which are arrayed in a horizontal direction), the two pixels corresponding to each pixel group of the plurality of third pixel groups is in a third direction (the two pixels in the modified third pixel group are interpreted as being in positions P1 and P3 which are arrayed in a vertical direction), and wherein the exposure time of the two pixels corresponding to each pixel group of the plurality of first pixel groups is same (Fettig teaches setting the exposure time for all pixels in the second pixel group to be the same as disclosed at paragraph 82), Page 5 of 24Application No. 17/429,765Reply to Office Action of March 25, 2022the exposure time of the two corresponding to each pixel group of the plurality of second pixel groups is same, and the exposure time of the two pixels corresponding to each pixel group of the plurality of third pixel groups is same (Fettig teaches setting the exposure time for all pixels in the third pixel group to be the same as disclosed at paragraph 82).
In view of the motivations such as gathering phase data in addition to HDR data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 7, Zhao in view of Fettig discloses everything claimed as applied above (see claim 2), in addition, Zhao discloses wherein the plurality of pixel groups further includes a plurality of second pixel groups and a plurality of third pixel groups (figure 4 as annotated below shows a plurality of second and third pixel groups), the two pixels corresponding to each pixel group of the plurality of first pixel groups, the plurality of second pixel groups, and the plurality of third pixel groups is in a first direction (figure 4 exhibits wherein medium exposure pixels M of each pixel group is in a first direction), each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of first pixel groups, the plurality of second pixel groups, and the plurality of third pixel groups is in a second direction (figure 4 exhibits wherein short and long exposure pixels S and L of each pixel group are in a second direction), and the control section is further configured to control the exposure time associated with each pixel of the plurality of pixels (figure 15 exhibits processor 60 which controls the exposure times for the pixels as disclosed at paragraph 74), wherein the exposure time of the two pixels corresponding to each pixel group of the plurality of second pixel groups is same (figure 4 exhibits wherein the M pixels all have the same exposure time as disclosed at paragraph 28), the exposure time of the two pixels corresponding to each pixel group of the plurality of third pixel groups is same (figure 4 exhibits wherein the M pixels all have the same exposure time as disclosed at paragraph 28).  However, Zhao fails to disclose wherein the exposure time of each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups is same, and the exposure time of each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups is same.


    PNG
    media_image2.png
    357
    405
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    346
    439
    media_image3.png
    Greyscale


Fettig is a similar or analogous system to the claimed invention as evidenced Fettig teaches an image sensor wherein the motivation of gathering phase data in addition to HDR data would have prompted a predictable variation of Zhao by applying Fettig’s known principal of having a first set of pixels groups with different exposure times within each pixel group and a second set of pixel groups with the same exposure time for all four pixels within the group (figure 15, see above, exhibits wherein pixel groups within group 83 have different exposure times and pixel groups within group 84 have the same exposure time for each pixel as disclosed at paragraph 82).  When applying this known technique to Zhao, it would have been obvious to a person having ordinary skill in the art to set the exposure times for each pixel within the second and third pixel groups to be the same such that the combination teaches “wherein the exposure time of each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups is same, and the exposure time of each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups is same”.
In view of the motivations such as gathering phase data in addition to HDR data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 8, Zhao in view of Fettig discloses everything claimed as applied above (see claim 2), in addition, Zhao discloses wherein the plurality of pixel groups further includes a plurality of second pixel groups and a plurality of third pixel groups (see annotated figure 4 below), the control section is further configured to control the exposure time associated with each pixel of the plurality of pixels (figure 15 exhibits processor 60 which controls the exposure times for the pixels as disclosed at paragraph 74).  However, Zhao fails to disclose each of the two pixels, the third pixel, and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups is in a first direction, each of the two pixels, the third pixel, and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups is in a second direction, and wherein the exposure time of the two pixels corresponding to each pixel group of the plurality of second pixel groups is same, the exposure time of each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups is sam

    PNG
    media_image2.png
    357
    405
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    346
    439
    media_image3.png
    Greyscale

Fettig is a similar or analogous system to the claimed invention as evidenced Fettig teaches an image sensor wherein the motivation of gathering phase data in addition to HDR data would have prompted a predictable variation of Zhao by applying Fettig’s known principal of having a first set of pixels groups with different exposure times within each pixel group and a second set of pixel groups with the same exposure time for all four pixels within the group (figure 15, see above, exhibits wherein pixel groups within group 83 have different exposure times and pixel groups within group 84 have the same exposure time for each pixel as disclosed at paragraph 82).  When applying this known technique to Zhao, it would have been obvious to a person having ordinary skill in the art to set the exposure times for each pixel within the second and third pixel groups to be the same such that the combination teaches each of the two pixels, the third pixel, and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups is in a first direction (the two pixels in the modified second pixel group are interpreted as being in positions P1 and P2 and the third and fourth pixels are interpreted as P3 and P4 which are arrayed in a horizontal direction), each of the two pixels, the third pixel, and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups is in a second direction (the two pixels in the modified third pixel group are interpreted as being in positions P1 and P3 and the third and fourth pixels are interpreted as P2 and P4 which are arrayed in a vertical direction), and wherein the exposure time of the two pixels corresponding to each pixel group of the plurality of second pixel groups is same (paragraph 82 teaches that the exposure times for all pixels in the group 84 are the same), the exposure time of each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups is same (paragraph 82 teaches that the exposure times for all pixels in the group 84 are the same), the exposure time of the two pixels corresponding to each pixel group of the plurality of third pixel groups is same (paragraph 82 teaches that the exposure times for all pixels in the group 84 are the same), and the exposure time of each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups is same (paragraph 82 teaches that the exposure times for all pixels in the group 84 are the same).
In view of the motivations such as gathering phase data in addition to HDR data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 9, Zhao in view of Fettig discloses everything claimed as applied above (see claim 2), in addition, Zhao discloses wherein the plurality of pixel groups includes a specific pixel group (see annotated figure below for the specific pixel group), the specific pixel group is different from the plurality of first pixel groups (the specific pixel group has a red color filter and is therefore different from the first pixel groups which have a green color filter), Page 8 of 24Application No. 17/429,765the control section is further configured to control the exposure time associated with each pixel of the specific pixel group (figure 15 exhibits processor 60 which controls the exposure times for the pixels as disclosed at paragraph 74).  However, Zhao fails to disclose the exposure time of each of the two pixels, the third pixel, and the fourth pixel corresponding to the specific pixel group is same.

    PNG
    media_image4.png
    357
    405
    media_image4.png
    Greyscale

    PNG
    media_image3.png
    346
    439
    media_image3.png
    Greyscale

Fettig is a similar or analogous system to the claimed invention as evidenced Fettig teaches an image sensor wherein the motivation of gathering phase data in addition to HDR data would have prompted a predictable variation of Zhao by applying Fettig’s known principal of having a first set of pixels groups with different exposure times within each pixel group and a second set of pixel groups with the same exposure time for all four pixels within the group (figure 15, see above, exhibits wherein pixel groups within group 83 have different exposure times and pixel groups within group 84 have the same exposure time for each pixel as disclosed at paragraph 82).  When applying this known technique to Zhao, it would have been obvious to a person having ordinary skill in the art to set the exposure times for each pixel within specific pixel group to be the same such that the combination teaches “the exposure time of each of the two pixels, the third pixel, and the fourth pixel corresponding to the specific pixel group is same”.
In view of the motivations such as gathering phase data in addition to HDR data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Zhao in view of Fettig discloses everything claimed as applied above (see claim 2), in addition, Zhao discloses wherein the plurality of pixel groups further includes a plurality of second pixel groups (see annotated figure 4 below), the control section is further configured to control the exposure time associated with each pixel of the plurality of second pixel groups (figure 15 exhibits processor 60 which controls the exposure times for the pixels as disclosed at paragraph 74).  However, Zhao fails to disclose the exposure time of each of the two pixels, the third pixel, and the fourth pixel corresponding to each pixel group of the plurality  of second pixel groups is same.

    PNG
    media_image5.png
    357
    399
    media_image5.png
    Greyscale

    PNG
    media_image3.png
    346
    439
    media_image3.png
    Greyscale

Fettig is a similar or analogous system to the claimed invention as evidenced Fettig teaches an image sensor wherein the motivation of gathering phase data in addition to HDR data would have prompted a predictable variation of Zhao by applying Fettig’s known principal of having a first set of pixels groups with different exposure times within each pixel group and a second set of pixel groups with the same exposure time for all four pixels within the group (figure 15, see above, exhibits wherein pixel groups within group 83 have different exposure times and pixel groups within group 84 have the same exposure time for each pixel as disclosed at paragraph 82).  When applying this known technique to Zhao, it would have been obvious to a person having ordinary skill in the art to set the exposure times for each pixel within the second pixel groups to be the same such that the combination teaches “the exposure time of each of the two pixels, the third pixel, and the fourth pixel corresponding to each pixel group of the plurality  of second pixel groups is same”.
In view of the motivations such as gathering phase data in addition to HDR data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 14, Zhao in view of Fettig discloses everything claimed as applied above (see claim 2), in addition, Zhao discloses wherein the plurality of pixel groups includes a first group, a second group, a third group, and a fourth group (see annotated figure 4 below), each of the first group, the second group, the third group, and the fourth group includes pixel groups in two rows x two columns (see annotated figure 4 below), each of the first group and the fourth group includes the plurality of first pixel groups (see annotated figure 4 below in which each of the first and fourth groups have a first pixel group), the two pixels corresponding to each pixel group of the plurality of first pixel groups is in a first direction (figure 4 exhibits wherein the two medium pixels M in the first pixel groups are arrayed in a right upward direction), the second group includes a plurality of second pixel groups (see below, annotated figure 4 exhibits wherein the second group includes 4 second pixel groups of 2x2 pixels), the third group includes a plurality of third pixel groups (see below, annotated figure 4 exhibits wherein the third group includes 4 third pixel groups of 2x2 pixels), and the control section is further configured to control the exposure time associated with each of the plurality of pixels (figure 15 exhibits processor 60 which controls the exposure times for the pixels as disclosed at paragraph 74), wherein the exposure time of the two pixels corresponding to each pixel group of the plurality of first pixel groups is same (paragraph 28 teaches that the medium exposure pixels M have the same exposure time).  However, Zhao fails to disclose the two pixels corresponding to each pixel group of the plurality of second pixel groups is in a second direction, the two pixels corresponding to each pixel group of the plurality of third pixel groups is in a third direction, the exposure time of the two pixels corresponding to each pixel group of the plurality of second pixel groups is same, and the exposure time of the two pixels corresponding to each pixel group of the plurality of third pixel groups is same.

    PNG
    media_image6.png
    354
    397
    media_image6.png
    Greyscale

    PNG
    media_image3.png
    346
    439
    media_image3.png
    Greyscale

Fettig is a similar or analogous system to the claimed invention as evidenced Fettig teaches an image sensor wherein the motivation of gathering phase data in addition to HDR data would have prompted a predictable variation of Zhao by applying Fettig’s known principal of having a first set of pixels groups with different exposure times within each pixel group and a second set of pixel groups with the same exposure time for all four pixels within the group (figure 15, see above, exhibits wherein pixel groups within group 83 have different exposure times and pixel groups within group 84 have the same exposure time for each pixel as disclosed at paragraph 82).  When applying this known technique to Zhao, it would have been obvious to a person having ordinary skill in the art to set the exposure times for each pixel within the second pixel and third pixel groups to be the same such that the combination teaches the two pixels corresponding to each pixel group of the plurality of second pixel groups is in a second direction (in the second pixel group pixels P1 and P2 are interpreted as the two pixels and are arrayed in a second horizontal direction), the two pixels corresponding to each pixel group of the plurality of third pixel groups is in a third direction (in the third pixel group pixels P1 and P3 are interpreted as the two pixels and are arrayed in a third vertical direction), the exposure time of the two pixels corresponding to each pixel group of the plurality of second pixel groups is same (paragraph 82 teaches that the exposure times for pixels in group 84 are the same, therefore the exposure times of P1 and P2 in the second pixel groups are the same), and the exposure time of the two pixels corresponding to each pixel group of the plurality of third pixel groups is same (paragraph 82 teaches that the exposure times for pixels in group 84 are the same, therefore the exposure times of P1 and P3 in the third pixel groups are the same).
In view of the motivations such as gathering phase data in addition to HDR data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 15, Zhao in view of Fettig discloses everything claimed as applied above (see claim 2), in addition, Zhao discloses wherein the plurality of pixel groups includes a first group, a second group, a third group, and a fourth group (see annotated figure 4 below), each of the first group, the second group, the third group, and the fourth group includes pixel groups in two rows x two columns (see annotated figure 4 below), each of the first group and the fourth group includes the plurality of first pixel groups (see annotated figure 4 below in which each of the first and fourth groups have a first pixel group), the second group includes a plurality of second pixel groups (see below, annotated figure 4 exhibits wherein the second group includes 4 second pixel groups of 2x2 pixels), Page 13 of 24Application No. 17/429,765Reply to Office Action of March 25, 2022the third group includes a plurality of third pixel groups (see below, annotated figure 4 exhibits wherein the third group includes 4 third pixel groups of 2x2 pixels), the two pixels corresponding to each pixel group of the plurality of first pixel groups, the plurality of second pixel groups, and the plurality of third pixel groups is in a first direction (figure 4 exhibits wherein all medium pixels M are arrayed in a right upward direction), each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of first pixel groups, the plurality of second pixel groups, and the plurality of third pixel groups is in a second direction (figure 4 exhibits wherein each of the S and L pixels are arrayed in a left downward direction), and the control section is further configured to control the exposure time associated with each pixel of the plurality of pixels (figure 15 exhibits processor 60 which controls the exposure times for the pixels as disclosed at paragraph 74), wherein the exposure time of the two pixels corresponding to each pixel group of the plurality of second pixel groups is same (paragraph 28 teaches that all M pixels have the same exposure time), the exposure time of the two pixels corresponding to each pixel group of the plurality of third pixel groups is same (paragraph 28 teaches that all M pixels have the same exposure time).  However, Zhao fails to disclose the exposure time of each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups is same, and the exposure time of each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups is same.

    PNG
    media_image6.png
    354
    397
    media_image6.png
    Greyscale

    PNG
    media_image3.png
    346
    439
    media_image3.png
    Greyscale

Fettig is a similar or analogous system to the claimed invention as evidenced Fettig teaches an image sensor wherein the motivation of gathering phase data in addition to HDR data would have prompted a predictable variation of Zhao by applying Fettig’s known principal of having a first set of pixels groups with different exposure times within each pixel group and a second set of pixel groups with the same exposure time for all four pixels within the group (figure 15, see above, exhibits wherein pixel groups within group 83 have different exposure times and pixel groups within group 84 have the same exposure time for each pixel as disclosed at paragraph 82).  When applying this known technique to Zhao, it would have been obvious to a person having ordinary skill in the art to set the exposure times for each pixel within the second pixel and third pixel groups to be the same such that the combination the exposure time of each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups is same (paragraph 82 teaches that the exposure times for pixels in group 84 are the same, therefore the exposure times of P1, P2, P3 and P4 in the second pixel groups are the same), and the exposure time of each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups is same (paragraph 82 teaches that the exposure times for pixels in group 84 are the same, therefore the exposure times of P1, P2, P3 and P4 in the third pixel groups are the same).
In view of the motivations such as gathering phase data in addition to HDR data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 16, Zhao in view of Fettig discloses everything claimed as applied above (see claim 2), in addition, Zhao discloses wherein the plurality of pixel groups includes a first group, a second group, a third group, and a fourth group (see annotated figure 4 below), each of the first group, the second group, the third group, and the fourth group includes pixel groups in two rows x two columns (see annotated figure 4 below), each of the first group and the fourth group includes the plurality of first pixel groups (see annotated figure 4 below in which each of the first and fourth groups have a first pixel group), the second group includes a plurality of second pixel groups (see below, annotated figure 4 exhibits wherein the second group includes 4 second pixel groups of 2x2 pixels), Page 13 of 24Application No. 17/429,765Reply to Office Action of March 25, 2022the third group includes a plurality of third pixel groups (see below, annotated figure 4 exhibits wherein the third group includes 4 third pixel groups of 2x2 pixels), the control section is further configured to control the exposure time associated with each pixel of the plurality of pixels (figure 15 exhibits processor 60 which controls the exposure times for the pixels as disclosed at paragraph 74).  However, Zhao fails to disclose each of the two pixels, the third pixel, and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups is in a first direction, each of the two pixels, the third pixel, and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups is in a second direction, wherein the exposure time of the two pixels corresponding to each pixel group of the plurality of second pixel groups is same, the exposure time of each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups is same,  the exposure time of the two pixels corresponding to each pixel group of the plurality of third pixel groups is same, and the exposure time of each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups is same.


    PNG
    media_image6.png
    354
    397
    media_image6.png
    Greyscale

    PNG
    media_image3.png
    346
    439
    media_image3.png
    Greyscale

Fettig is a similar or analogous system to the claimed invention as evidenced Fettig teaches an image sensor wherein the motivation of gathering phase data in addition to HDR data would have prompted a predictable variation of Zhao by applying Fettig’s known principal of having a first set of pixels groups with different exposure times within each pixel group and a second set of pixel groups with the same exposure time for all four pixels within the group (figure 15, see above, exhibits wherein pixel groups within group 83 have different exposure times and pixel groups within group 84 have the same exposure time for each pixel as disclosed at paragraph 82).  When applying this known technique to Zhao, it would have been obvious to a person having ordinary skill in the art to set the exposure times for each pixel within the second pixel and third pixel groups to be the same such that the combination teaches each of the two pixels, the third pixel, and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups is in a first direction (pixels P1 and P2 are interpreted as the two pixels and pixels P3 and P4 are interpreted as the third and fourth pixels in the second pixel group such that each are arranged in a horizontal direction), each of the two pixels, the third pixel, and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups is in a second direction (pixels P1 and P3 are interpreted as the two pixels and pixels P2 and P4 are interpreted as the third and fourth pixels in the second pixel group such that each are arranged in a vertical direction), wherein the exposure time of the two pixels corresponding to each pixel group of the plurality of second pixel groups is same (paragraph 82 teaches that the exposure times of all pixels in group 84 are the same, therefore pixels at locations P1 and P2 in the second pixel groups of Zhao would have the same exposure time), the exposure time of each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of second pixel groups is same (paragraph 82 teaches that the exposure times of all pixels in group 84 are the same, therefore pixels at locations P3 and P4 in the second pixel groups of Zhao would have the same exposure time),  the exposure time of the two pixels corresponding to each pixel group of the plurality of third pixel groups is same (paragraph 82 teaches that the exposure times of all pixels in group 84 are the same, therefore pixels at locations P1 and P3 in the third pixel groups of Zhao would have the same exposure time), and the exposure time of each of the third pixel and the fourth pixel corresponding to each pixel group of the plurality of third pixel groups is same (paragraph 82 teaches that the exposure times of all pixels in group 84 are the same, therefore pixels at locations P2 and P4 in the third pixel groups of Zhao would have the same exposure time).
In view of the motivations such as gathering phase data in addition to HDR data one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Fettig and further in view of Minagawa et al. (United States Patent Application Publication 2017/0318252), hereinafter referenced as Minagawa.
Regarding claim 5, Zhao in view of Fettig discloses everything claimed as applied above (see claim 2), in addition, Zhao discloses wherein the plurality of pixel groups further includes a plurality of second pixel groups, the two pixels corresponding to each pixel group of the plurality of first pixel groups is in a first direction (figure 4 exhibits a second green pixel group as shown in the annotated figure below in which the M pixels are in a first direction), and the control section is further configured to control the exposure time associated with each pixel of the plurality of pixels (figure 15 exhibits processor 60 which controls the exposure times for the pixels as disclosed at paragraph 74), wherein the exposure time of the two pixels corresponding to each pixel group of the plurality of first pixel groups is  same (figure 4 exhibits wherein the medium pixels have the same exposure time M), and Page 4 of 24Application No. 17/429,765Reply to Office Action of March 25, 2022the exposure time of the two pixels corresponding to each pixel group of the plurality of  second pixel groups is same (figure 4 exhibits wherein the medium pixels have the same exposure time M).  However, Zhao in view of Fettig fails to disclose wherein the two pixels corresponding to each pixel group of the plurality of second pixel groups is in a second direction.

    PNG
    media_image7.png
    357
    399
    media_image7.png
    Greyscale

Minagawa is a similar or analogous system to the claimed invention as evidenced Minagawa teaches an image sensor array with pixel groups wherein the motivation of countering gravity center shift would have prompted a predictable variation of Zhao by applying Minagawa’s known principal of mirroring the pixel arrangement in a second pixel group (figure 9 exhibits wherein in a green pixel group in a row shared with red pixel groups, the pixels DCP-A and DPC-A are arranged in a first direction and in a row shared with blue pixel groups, the pixels DCP-A and DPC-A in a green pixel group are arranged in a second direction).  When applying this known technique to Zhao, it would have been obvious to a person having ordinary skill in the art to arrange the first pixel group with the M pixels arrayed in a first direction and the second pixel group with the M pixels arrayed in a second direction.
In view of the motivations such as countering gravity center shift one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 12, Zhao in view of Fettig discloses everything claimed as applied above (see claim 2), in addition, Zhao discloses wherein the plurality of pixel groups comprises a first group and a second group (see annotated figure 4 below), each of the first group and the second group includes pixel groups in two rows x four columns (see annotated figure 4 below), each of the first group and the second group includes: the plurality of first pixel groups (see annotated figure 4 below in which the location of the first pixel group is shown in the first group, the second group has a corresponding pixel group starting at row 5 column 3), wherein the two pixels corresponding to each pixel group of the plurality of first pixel groups is in a first direction (figure 4 exhibits wherein the two medium pixels M are in right upward direction); and a plurality of second pixel groups (see annotated figure 4 below for a second pixel group), and the control section is further configured to control the exposure time associated with each pixel of the plurality of pixels (figure 15 exhibits processor 60 which controls the exposure times for the pixels as disclosed at paragraph 74), wherein the exposure time of the two pixels corresponding to each pixel group of the plurality of first pixel groups is same (paragraph 28 teaches that the medium exposure pixels M have the same exposure time), and Page 10 of 24Application No. 17/429,765Reply to Office Action of March 25, 2022the exposure time of the two pixels corresponding to each pixel group of the plurality of  second pixel groups is same (paragraph 28 teaches that the medium exposure pixels M have the same exposure time).  However, Zhao fails to disclose wherein the two pixels corresponding to each pixel group of the plurality of second pixel groups is in a second direction.

    PNG
    media_image8.png
    343
    397
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    464
    583
    media_image9.png
    Greyscale

Minagawa is a similar or analogous system to the claimed invention as evidenced Minagawa teaches an image sensor array with pixel groups wherein the motivation of countering gravity center shift would have prompted a predictable variation of Zhao by applying Minagawa’s known principal of mirroring the pixel arrangement in a second pixel group (figure 9 exhibits wherein in a green pixel group in a row shared with red pixel groups, the pixels DCP-A and DPC-A are arranged in a first direction and in a row shared with blue pixel groups, the pixels DCP-A and DPC-A in a green pixel group are arranged in a second direction).  When applying this known technique to Zhao, it would have been obvious to a person having ordinary skill in the art to arrange the first pixel group with the M pixels arrayed in a first direction and the second pixel group with the M pixels arrayed in a second direction.
In view of the motivations such as countering gravity center shift one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 13, Zhao in view of Fettig discloses everything claimed as applied above (see claim 2), in addition, Zhao discloses wherein the plurality of pixel groups comprises a first group and a second group (see annotated figure 4 below), each of the first group and the second group includes pixel groups in four rows x two columns (see annotated figure 4 below), each of the first group and the second group includes: the plurality of first pixel groups (see annotated figure 4 below in which the location of the first pixel group is shown in the first group, the second group has a corresponding pixel group starting at row 1 column 7), wherein the two pixels corresponding to each pixel group of the plurality of first pixel groups is in a first direction (figure 4 exhibits wherein the two medium pixels M are in right upward direction); and a plurality of second pixel groups (see annotated figure 4 below for a second pixel group), and the control section is further configured to control the exposure time associated with each pixel of the plurality of pixels (figure 15 exhibits processor 60 which controls the exposure times for the pixels as disclosed at paragraph 74), wherein the exposure time of the two pixels corresponding to each pixel group of the plurality of first pixel groups is same (paragraph 28 teaches that the medium exposure pixels M have the same exposure time), and Page 10 of 24Application No. 17/429,765Reply to Office Action of March 25, 2022the exposure time of the two pixels corresponding to each pixel group of the plurality of  second pixel groups is same (paragraph 28 teaches that the medium exposure pixels M have the same exposure time).  However, Zhao fails to disclose wherein the two pixels corresponding to each pixel group of the plurality of second pixel groups is in a second direction.

    PNG
    media_image10.png
    351
    397
    media_image10.png
    Greyscale

    PNG
    media_image9.png
    464
    583
    media_image9.png
    Greyscale


Minagawa is a similar or analogous system to the claimed invention as evidenced Minagawa teaches an image sensor array with pixel groups wherein the motivation of countering gravity center shift would have prompted a predictable variation of Zhao by applying Minagawa’s known principal of mirroring the pixel arrangement in a second pixel group (figure 9 exhibits wherein in a green pixel group in a row shared with red pixel groups, the pixels DCP-A and DPC-A are arranged in a first direction and in a row shared with blue pixel groups, the pixels DCP-A and DPC-A in a green pixel group are arranged in a second direction).  When applying this known technique to Zhao, it would have been obvious to a person having ordinary skill in the art to arrange the first pixel group with the M pixels arrayed in a first direction and the second pixel group with the M pixels arrayed in a second direction.
In view of the motivations such as countering gravity center shift one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Fettig and further in view of Hayata et al. (United States Patent Application Publication 2013/0156339), hereinafter referenced as Hayata.
Regarding claim 17, Zhao in view of Fettig discloses everything claimed as applied above (see claim 2), in addition, Zhao discloses wherein the image data is based on the exposure time associated with each of the plurality of pixels (paragraph 32 teaches that a high dynamic range image is generated based on the image data captured with the different exposure times).  However, Zhao fails to disclose a plurality of phase difference data is generated for each exposure time based on image data, and Page 16 of 24Application No. 17/429,765Reply to Office Action of March 25, 2022a High Dynamic Range image is generated from the plurality of phase difference data.
Fettig is a similar or analogous system to the claimed invention as evidenced Fettig teaches an image sensor wherein the motivation of generating phase data for autofocusing would have prompted a predictable variation of Zhao by applying Fettig’s known principal of generating a plurality of phase difference data for each exposure time based on image data (paragraph 80 teaches generating phase difference data for pixels with common exposure times).
In view of the motivations such as generating phase data for autofocusing one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Zhao in view of Fettig fails to disclose wherein a High Dynamic Range image is generated from the plurality of phase difference data.
Hayata is a similar or analogous system to the claimed invention as evidenced Hayata teaches a device which obtains both image and depth information wherein the motivation of achieving an improvement in quality of a photographed image would have prompted a predictable variation of Zhao by applying Hayata’s known principal of weighting pixels when combining pixels to generate an HDR image based on pixel depth (paragraph 158 discloses assigning weights to pixels based on depth information prior to smoothing an image when generating a HDR image).
In view of the motivations such as achieving an improvement in quality of a photographed image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 18, Zhao discloses a signal processing method, comprising: in an imaging apparatus that includes a plurality of pixels and a plurality of light-receiving lenses (figure 2 exhibits a plurality of lenses, not labeled), wherein each of the plurality of pixels includes a photoelectric conversion element (figure 2 exhibits a pixel array wherein each pixel includes a photoelectric conversion element as disclosed at paragraph 27): controlling an exposure time associated with each of the plurality of pixels (figure 15 exhibits processor 60 which controls the exposure times for the pixels as disclosed at paragraph 74), wherein the exposure time for two pixels of each pixel group of the plurality of pixel groups is same (figure 4 exhibits wherein two pixels in each pixels group have a medium exposure M as disclosed at paragraph 28), the exposure time is short for a third pixel corresponding to each pixel group of the plurality of pixel groups (figure 4 exhibits wherein each pixel groups includes a short exposure pixel as disclosed at paragraph 28), the exposure time is long for a fourth pixel corresponding to each pixel group of the plurality of pixel groups (figure 4 exhibits wherein each pixel groups includes a long exposure pixel as disclosed at paragraph 28), and in each pixel group of the plurality of pixel groups, the exposure time of the two pixels is different from the exposure time corresponding to Page 17 of 24Application No. 17/429,765Reply to Office Action of March 25, 2022each of the third pixel and the fourth pixel (paragraph 28 teaches that the exposure time for the medium exposure pixels is different from the short and long exposure times); wherein the image data is based on the controlled exposure time associated with each of the plurality of pixels (paragraph 32 teaches that a high dynamic range image is generated based on the image data captured with the different exposure times).  However, Zhao fails to disclose each of the plurality of light-receiving lenses is associated with a corresponding pixel group of a plurality of pixel groups of the plurality of pixels, and wherein generating a plurality of phase difference data for each exposure time based on image data, and generating a High Dynamic Range image from the plurality of phase difference data.
Fettig is a similar or analogous system to the claimed invention as evidenced Fettig teaches an image sensor wherein the motivation of generating phase data for autofocusing would have prompted a predictable variation of Zhao by applying Fettig’s known principal of providing a single microlens for each 2x2 pixel group (figure 7 exhibits wherein each 2x2 pixel group is covered by a single microlens as disclosed at paragraph 64) and generating a plurality of phase difference data for each exposure time based on image data (paragraph 80 teaches generating phase difference data for pixels with common exposure times).
In view of the motivations such as generating phase data for autofocusing one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
However, Zhao in view of Fettig fails to disclose wherein a High Dynamic Range image is generated from the plurality of phase difference data.
Hayata is a similar or analogous system to the claimed invention as evidenced Hayata teaches a device which obtains both image and depth information wherein the motivation of achieving an improvement in quality of a photographed image would have prompted a predictable variation of Zhao by applying Hayata’s known principal of weighting pixels when combining pixels to generate an HDR image based on pixel depth (paragraph 158 discloses assigning weights to pixels based on depth information prior to smoothing an image when generating a HDR image).
In view of the motivations such as achieving an improvement in quality of a photographed image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Zhao.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696